Citation Nr: 0803094	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-07 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a rating in excess of 20 percent for thoracic 
spine arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to February 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in May 2007, when it was remanded for 
additional development.


FINDINGS OF FACT

The veteran's thoracic spine arthritis has been manifested 
throughout by no more than severe limitation of dorsal spine 
motion; from September 26, 2003 forward flexion of the 
thoracolumbar spine has been greater than 30 degrees; there 
is no ankylosis or cord involvement, and there are no 
objective findings of disc disease.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's thoracic spine arthritis.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes (Codes) 5285, 5291 (2003); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Codes 5235, 5242 (effective September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A December 2002 
letter from the RO, prior to the RO's initial adjudication of 
the claim in January 2003, explained what the evidence needed 
to show to substantiate the claim.  It also explained that VA 
was responsible for obtaining relevant records from any 
federal agency, and would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Although the December 2002 letter did 
not specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him that he should 
submit the evidence needed to substantiate the claim or 
provide the RO with the information necessary for the RO to 
obtain such evidence on his behalf.  In a June 2007 letter, 
the veteran was given notice regarding ratings and effective 
dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  He has had ample time to respond to these 
letters or supplement the record.  Neither the veteran nor 
his representative alleges that notice has been less than 
adequate.

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The RO 
arranged for VA examinations in January 2003 and August 2007.  
The veteran has not identified any pertinent evidence that 
remains outstanding.  Evidentiary development is complete.  
VA's duties to notify and assist are met; accordingly, the 
Board will address the merits of the claim.  

II.  Factual Background

Historically, a July 1972 rating decision awarded the veteran 
service connection for thoracic spine arthritis, rated 10 
percent disabling.  

In November 2002, the veteran submitted a claim for an 
increased rating.  He reported that he had been treated at 
the Cheyenne VA Medical Center from September 2002 to 
November 2002.  These treatment records show the veteran's 
ongoing complaints of chronic back pain.

A January 2003 VA examination report notes the veteran's 
complaints of pain and stiffness in his upper back, which 
sometimes worsened with weather changes.  He took over-the-
counter medication for his pain.  He stated that his 
employment opportunities were limited because he was unable 
to do any heavy lifting.  He also stated that over the past 
30 years, he had missed an average of 10 days of work 
annually because of upper back problems, but had never lost a 
job because of back problems.  Upon examination, he was able 
to ambulate with a normal gait and posture without 
assistance.  He used no braces or supportive devices.  The 
upper back was mildly tender on palpation.  Some trigger 
points were noted.  There were no muscle spasms.  Forward 
flexion was 25 degrees; extension was 10 degrees; rotation 
was 15 degrees.  There were no changes to range of motion 
after repetitive movements.  The examiner noted that the 
veteran had also had low back surgery (laminectomy for a non-
service connected low back disability), which further limited 
repetitive movement in his back.  X-rays of the thoracic 
spine revealed mild generalized spondylosis and old wedge 
compression fractures.

By rating decision in January 2003, the RO granted an 
increased 20 percent rating for thoracic spine arthritis, 
effective November 2002.  Thereafter, the veteran continued 
his appeal.

On August 2007 VA examination, the veteran reported that he 
had not worked since 1991, when he was a freight train 
conductor.  He noted that this type of work was difficult on 
his back.  He also reported that he had no episodes of 
incapacitation or prescribed bedrest in the past year.  Upon 
examination, the veteran's posture was slightly stooped and 
his gait was antalgic.  He was able to untie, remove and put 
his shoes back on; the examiner re-tied the veteran's shoes.  
Examination of the back revealed mild acquired thoracic 
kyphosis of aging.  There was no significant atrophy or 
hypertrophy; there were no palpable spasms.  Straight-leg 
raising was negative.  Strength testing to gravity and 
resistance was 3/5 bilaterally, limited by pain rather than 
strength.  Range of motion of the thoracolumbar spine was: 
forward flexion from 0 to 40 degrees, limited by reported 
discomfort; extension from 0 to 10 degrees, limited by 
discomfort and unsteadiness; lateral flexion from 0 to 15 
degrees bilaterally, limited by discomfort; and lateral 
rotation from 0 to 45 degrees, limited by discomfort.  There 
was no effusion, erythema, tenderness, instability, or 
palpable deformity found.  There were no objective findings 
of intervertebral disc disease.  The examiner stated that any 
additional limitation due to flare-ups could not be 
determined without resorting to mere speculation.  The 
examiner also opined that the objective findings "would not 
appear to prevent the veteran from doing sedentary to light 
duty employment."

III.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The criteria for evaluating diseases and injuries of the 
spine were amended during the pendency of this appeal, 
effective September 26, 2003.  From their effective date, the 
veteran is entitled to a rating under the revised criteria 
(if such are found more favorable).

Under the criteria in effect prior to September 26, 2003, 
residuals of vertebral fracture with cord involvement 
resulting in bedridden status or necessitating the use of 
long leg braces warrant a 100 percent disability rating.  
Without cord involvement, if there is abnormal mobility 
requiring neck brace (jury mast), a 60 percent disability 
rating is assigned.  Otherwise, residuals of thoracic 
fracture with no spinal cord involvement are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  There is a note at the end of the section instructing, 
that for limited motion, ratings should not be assigned for 
more than one segment by reason of involvement of only the 
first or last vertebrae of an adjacent segment.  38 C.F.R. 
§ 4.71 (a), Code 5285 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the dorsal (thoracic) spine warrants 
a (maximum) 10 percent rating for both moderate and severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5291 (2003).  

Under the criteria effective September 26, 2003, vertebral 
fractures and arthritis of the spine are rated under the 
General Rating Formula for Rating Diseases and Injuries of 
the Spine (General Rating Formula, outlined below).  38 
C.F.R. § 4.71a, Codes 5235 and 5242 (2007).

Under the General Rating Formula, effective September 26, 
2003, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.

There are several notes set out after the General Rating 
Formula criteria, which provide the following: Neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  For purposes of VA compensation, normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateroflexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateroflexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is to 240 degrees.  In exceptional cases, an examiner 
may state that, because of age, body habitus, neurological 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in the regulation.  Each range of 
motion should be rounded to the nearest 5 degrees.  38 C.F.R. 
§ 4.71a.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A close review of the record revealed no distinct period 
during which the criteria for the next higher (40 percent) 
rating for thoracic spine disability were met.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Considering the rating criteria in effect prior to September 
26, 2003, the entire evidentiary record is without evidence 
that the veteran's spinal cord was affected by his thoracic 
fracture.  Furthermore, it is clear that the fracture 
residuals have not required a neck brace or resulted in 
abnormal mobility.  Accordingly, a higher rating under Code 
5285 is not warranted.  An evaluation in excess of 20 percent 
could also be assigned on the basis of vertebral deformity 
(10 percent) and ankylosis of the thoracic spine (20 or 30 
percent depending upon whether it is favorable or 
unfavorable); however, the veteran clearly retains useful 
motion of the thoracic spine (and it is not ankylosed); 
therefore, a rating on this basis is not warranted.

Under the revised criteria for rating spine disabilities 
(effective September 26, 2003), the next higher (40 percent) 
rating requires thoracolumbar spine forward flexion limited 
to 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Such limitations clearly are not shown, 
or approximated, on August 2007 VA examination.  At that 
time, forward flexion was 40 degrees, limited by reported 
discomfort; ankylosis was not shown.  See 38 C.F.R. § 4.71a, 
Codes 5235 and 5242 (2007).

The medical evidence shows that the veteran retains 
substantial useful motion of his upper back, and there are no 
objective findings of disc disease.  Therefore, a higher 
schedular rating on the basis of ankylosis or for disc 
disease is not warranted.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record. 
Although the veteran maintained during a January 2003 VA 
examination that his employment opportunities were limited 
because he was unable to do any heavy lifting, there is no 
objective evidence in the record of 'marked' interference 
with employment, or frequent hospitalizations solely due to 
the service connected thoracic spine disability (or other 
factors of like gravity) which would suggest that referral 
for extraschedular consideration is indicated.  
Significantly, the August 2007 VA examiner specifically 
opined that the objective findings "would not appear to 
prevent the veteran from doing sedentary to light duty 
employment."

The Board has considered the evidentiary rule requiring that 
reasonable doubt be resolved in a claimant's favor (38 C.F.R. 
§ 3.102).  However, as the preponderance of the evidence is 
against this claim, that rule does not apply.


ORDER

A rating in excess of 20 percent for thoracic spine arthritis 
is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


